Exhibit 10.17

Option No.                

SYNLOGIC, INC.

Stock Option Grant Notice

Stock Option Grant under the Company’s 2017 Stock Incentive Plan

 

1.      Name and Address of Participant:   

     

       

     

       

     

2.      Date of Option Grant:   

     

3.      Type of Grant:   

     

4.     

Maximum Number of Shares for

which this Option is exercisable:

  

     

5.      Exercise (purchase) price per share:   

     

6.      Option Expiration Date:   

     

7.      Vesting Start Date:   

     

8.      Vesting Schedule:   

[Notwithstanding the foregoing, in the event of a Change of Control (as defined
below), while the Participant is an Employee, director or Consultant of the
Company or an Affiliate, [    ]% of the Shares which would have vested in each
vesting installment remaining under this Option will be vested and exercisable
for purposes of Paragraph 24(b) of the Plan unless this Option has otherwise
expired or been terminated pursuant to its terms or the terms of the Plan.

Change of Control means the occurrence of any of the following events:

 

  (i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose any such voting securities held by the Company or its Affiliates or
any employee benefit plan of the Company) pursuant to a transaction or a series
of related transactions which the Board of Directors does not approve; or



--------------------------------------------------------------------------------

  (ii) Merger/Sale of Assets. (A) A merger or consolidation of the Company
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such entity, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval; or

 

  (iii) Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of [            ], 20[    ], or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

  (iv) “Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A of the Code.]

The vesting is further subject to the other terms and conditions of this
Agreement and the Company’s 2017 Stock Incentive Plan.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
incorporated by reference herein, the Company’s 2017 Stock Incentive Plan and
the terms of this Option Grant as set forth above.

 

SYNLOGIC, INC. By:       Name:       Title:         Participant



--------------------------------------------------------------------------------

SYNLOGIC, INC.

STOCK OPTION AGREEMENT- INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between Synlogic, Inc. (the “Company”), a Delaware corporation,
and the individual whose name appears on the Stock Option Grant Notice (the
“Participant”).

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.0001 par value per share (the “Shares”), under
and for the purposes set forth in the Company’s 2017 Stock Incentive Plan (the
“Plan”);

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1. GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference. The Participant
acknowledges receipt of a copy of the Plan.

 

  2. EXERCISE PRICE.

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Exercise Price”). Payment shall be made in accordance with Paragraph 9 of the
Plan.

 

  3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become vested and exercisable as set forth in
the Stock Option Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.



--------------------------------------------------------------------------------

  4. TERM OF OPTION.

This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice and, if this Option is designated in the Stock Option
Grant Notice as an ISO and the Participant owns as of the date hereof more than
10% of the total combined voting power of all classes of capital stock of the
Company or an Affiliate, such date may not be more than five years from the date
of this Agreement, but shall be subject to earlier termination as provided
herein or in the Plan.

If the Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent then vested and exercisable pursuant to
Section 3 hereof as of the Termination Date, and not previously terminated in
accordance with this Agreement, may be exercised within three (3) months after
the Termination Date, or on or prior to the Option Expiration Date as specified
in the Stock Option Grant Notice, whichever is earlier, but may not be exercised
thereafter except as set forth below. In such event, the unvested portion of the
Option shall not be exercisable and shall expire and be cancelled on the
Termination Date.

If this Option is designated in the Stock Option Grant Notice as an ISO and the
Participant ceases to be an Employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a director or Consultant, this Option shall continue to vest in
accordance with Section 3 above as if this Option had not terminated until the
Participant is no longer providing services to the Company. In such case, this
Option shall automatically convert and be deemed a Non-Qualified Option as of
the date that is three (3) months from termination of the Participant’s
employment and this Option shall continue on the same terms and conditions set
forth herein until such Participant is no longer providing service to the
Company or an Affiliate.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three (3) months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option within one (1) year after the
Termination Date, but in no event after the Option Expiration Date as specified
in the Stock Option Grant Notice, and this Option shall thereupon terminate.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

 

2



--------------------------------------------------------------------------------

In the event of the Disability of the Participant while an Employee, director or
Consultant of the Company or of an Affiliate, as determined in accordance with
the Plan, the Option shall be exercisable within one (1) year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice. In such event, the Option shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of the Participant’s termination of service due to
Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of the Participant’s termination
of service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.

In the event of the death of the Participant while an Employee, director or
Consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice. In such event, the Option shall be
exercisable:

 

  (x) to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

  (y) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

  5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice). Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company). Payment of the Exercise
Price for such Shares shall be made in accordance with Paragraph 9 of the Plan.
The Company shall deliver such Shares as soon as practicable after the notice
shall be received, provided, however, that the Company may delay issuance of
such Shares until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including, without
limitation, state securities or “blue sky” laws). The Shares as to which the
Option shall

 

3



--------------------------------------------------------------------------------

have been so exercised shall be registered in the Company’s share register in
the name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

 

  6. PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution. If this Option is a Non-Qualified
Option then it may also be transferred pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder. Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights granted hereunder contrary to the provisions of this
Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

  9. ADJUSTMENTS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

4



--------------------------------------------------------------------------------

  10. TAXES.

The Participant acknowledges and agrees that (i) any income or other taxes due
from the Participant with respect to this Option or the Shares issuable upon
exercise of this Option shall be the Participant’s responsibility; (ii) the
Participant was free to use professional advisors of his or her choice in
connection with this Agreement, has received advice from his or her professional
advisors in connection with this Agreement, understands its meaning and import,
and is entering into this Agreement freely and without coercion or duress;
(iii) the Participant has not received and is not relying upon any advice,
representations or assurances made by or on behalf of the Company or any
Affiliate or any Employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement and (iv) neither the Administrator,
the Company, its Affiliates, nor any of its officers or directors, shall be held
liable for any applicable costs, taxes, or penalties associated with the Option
if, in fact, the Internal Revenue Service were to determine that the Option
constitutes deferred compensation under Section 409A of the Code.

If this Option is designated in the Stock Option Grant Notice as a Non-Qualified
Option or if the Option is an ISO and is converted into a Non-Qualified Option
and such Non-Qualified Option is exercised, the Participant agrees that the
Company may withhold from the Participant’s remuneration, if any, the minimum
statutory amount of federal, state and local withholding taxes attributable to
such amount that is considered compensation includable in such person’s gross
income. At the Company’s discretion, the amount required to be withheld may be
withheld in cash from such remuneration, or in kind from the Shares otherwise
deliverable to the Participant on exercise of the Option. The Participant
further agrees that, if the Company does not withhold an amount from the
Participant’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Participant will reimburse the Company on demand, in
cash, for the amount under-withheld.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the 1933 Act and until the
following conditions have been fulfilled:

 

  (a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

5



--------------------------------------------------------------------------------

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

  (b) If the Company so requires, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

  12. RESTRICTIONS ON TRANSFER OF SHARES.

12.1 The Shares acquired by the Participant pursuant to the exercise of the
Option granted hereby shall not be transferred by the Participant except as
permitted herein.

12.2 [Intentionally Omitted]

12.3 It shall be a condition precedent to the validity of any sale or other
transfer of any Shares by the Participant that the following restrictions be
complied with (except as otherwise provided in this Section 12):

 

  (i) No Shares owned by the Participant may be sold, pledged or otherwise
transferred (including by gift or devise) to any person or entity, voluntarily,
or by operation of law, except in accordance with the terms and conditions
hereinafter set forth.

 

  (ii)

Before selling or otherwise transferring all or part of the Shares, the
Participant shall give written notice of such intention to the Company, which
notice shall include the name of the proposed transferee, the proposed purchase
price per share, the terms of payment of such purchase price and all other
matters relating to such sale or transfer and shall be accompanied by a copy of
the binding written agreement of the proposed transferee to purchase the Shares
of the Participant. Such notice shall constitute a binding offer by the
Participant to sell to the Company such number of the Shares then held by the
Participant as are proposed to be sold in the notice at the monetary price per
share designated in such notice, payable on the terms offered to the Participant
by the proposed transferee (provided, however, that the Company shall not be
required to meet any non-monetary terms of the proposed transfer, including,
without limitation, delivery of other securities in exchange for the Shares
proposed to be sold). The Company shall give written notice to the Participant
as to whether such offer has

 

6



--------------------------------------------------------------------------------

  been accepted in whole by the Company within sixty (60) days after its receipt
of written notice from the Participant. The Company may only accept such offer
in whole and may not accept such offer in part. Such acceptance notice shall fix
a time, location and date for the Closing on such purchase (“Closing Date”)
which shall not be less than ten (10) nor more than sixty (60) days after the
giving of the acceptance notice, provided, however, if any of the Shares to be
sold pursuant to this Section 12.3 have been held by the Participant for less
than six (6) months, then the Closing Date may be extended by the Company until
no more than ten (10) days after such Shares have been held by the Participant
for six (6) months if required under applicable accounting rules in effect at
the time. The place for such Closing shall be at the Company’s principal office.
At such Closing, the Participant shall accept payment as set forth herein and
shall deliver to the Company in exchange therefor certificates for the number of
Shares stated in the notice accompanied by duly executed instruments of
transfer.

 

  (iii) If the Company shall fail to accept any such offer, the Participant
shall be free to sell all, but not less than all, of the Shares set forth in his
or her notice to the designated transferee at the price and terms designated in
the Participant’s notice, provided that (i) such sale is consummated within six
(6) months after the giving of notice by the Participant to the Company as
aforesaid, and (ii) the transferee first agrees in writing to be bound by the
provisions of this Section 12 so that such transferee (and all subsequent
transferees) shall thereafter only be permitted to sell or transfer the Shares
in accordance with the terms hereof. After the expiration of such six
(6) months, the provisions of this Section 12.3 shall again apply with respect
to any proposed voluntary transfer of the Participant’s Shares.

 

  (iv) The restrictions on transfer contained in this Section 12.3 shall not
apply to (a) transfers by the Participant to his or her spouse or children or to
a trust for the benefit of his or her spouse or children, (b) transfers by the
Participant to his or her guardian or conservator, and (c) transfers by the
Participant, in the event of his or her death, to his or her executor(s) or
administrator(s) or to trustee(s) under his or her will (collectively,
“Permitted Transferees”); provided however, that in any such event the Shares so
transferred in the hands of each such Permitted Transferee shall remain subject
to this Agreement, and each such Permitted Transferee shall so acknowledge in
writing as a condition precedent to the effectiveness of such transfer.

 

  (v) The provisions of this Section 12.3 may be waived by the Company. Any such
waiver may be unconditional or based upon such conditions as the Company may
impose.

12.4 In the event that the Participant or his or her successor in interest fails
to deliver the Shares to be repurchased by the Company under this Agreement, the
Company may elect (a) to establish a segregated account in the amount of the
repurchase price, such account to be turned over to the Participant or his or
her successor in interest upon delivery of such Shares, and (b) immediately to
take such action as is appropriate to transfer record title of such Shares from

 

7



--------------------------------------------------------------------------------

the Participant to the Company and to treat the Participant and such Shares in
all respects as if delivery of such Shares had been made as required by this
Agreement. The Participant hereby irrevocably grants the Company a power of
attorney which shall be coupled with an interest for the purpose of effectuating
the preceding sentence.

12.5 If the Company shall pay a stock dividend or declare a stock split on or
with respect to any of its Common Stock, or otherwise distribute securities of
the Company to the holders of its Common Stock, the number of shares of stock or
other securities of the Company issued with respect to the shares then subject
to the restrictions contained in this Agreement shall be added to the Shares
subject to the Company’s rights to repurchase pursuant to this Agreement. If the
Company shall distribute to its stockholders shares of stock of another
corporation or equity in another entity, the shares of stock of such other
corporation or equity in such other entity, distributed with respect to the
Shares then subject to the restrictions contained in this Agreement, shall be
added to the Shares subject to the Company’s rights to repurchase pursuant to
this Agreement.

12.6 If the outstanding shares of Common Stock of the Company shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of
Common Stock of the Company, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares then subject to the restrictions contained in this Agreement such amount
and kind of securities as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
the Shares subject immediately prior thereto to the Company’s rights to
repurchase pursuant to this Agreement.

12.7 The Company shall not be required to transfer any Shares on its books which
shall have been sold, assigned or otherwise transferred in violation of this
Agreement, or to treat as owner of such Shares, or to accord the right to vote
as such owner or to pay dividends to, any person or organization to which any
such Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Agreement.

12.8 The provisions of Sections 12.1 and 12.3 shall terminate upon the effective
date of the registration of the Shares pursuant to the Securities Exchange Act
of 1934.

12.9 The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with FINRA Rules or
similar rules promulgated by another regulatory authority (such period, the
“Lock-Up Period”). Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions. Notwithstanding whether the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

 

8



--------------------------------------------------------------------------------

12.10 In the event that the Initiating Holders (as defined below) approve a Sale
of the Company (as defined below) then the Participant hereby agrees with
respect to the Shares and any other shares of Common Stock that the Participant
holds and any other Company securities over which the Participant otherwise
exercises dispositive power (the “Drag Along”):

 

  (i) in the event such transaction requires the approval of stockholders,
(1) if the matter is to be brought to a vote at a stockholder meeting, after
receiving proper notice of any meeting of stockholders of the Company to vote on
the approval of a Sale of the Company, to be present, in person or by proxy, as
a holder of Shares, at all such meetings and be counted for the purposes of
determining the presence of a quorum at such meetings; and (2) to vote (in
person, by proxy or by action by written consent, as applicable) all Shares in
favor of such Sale of the Company and in opposition of any and all other
proposals that could reasonably be expected to delay or impair the ability of
the Company to consummate such Sale of the Company;

 

  (ii) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company; and

 

  (iii) to execute and deliver all related documentation and take such other
action in support of the Sale of the Company as shall reasonably be requested by
the Company.

As used herein, the following terms shall have the following respective
meanings:

“Initiating Holders” means Persons holding not less than 50.1% of the shares of
Common Stock of the Company then outstanding, determined on an as-converted
basis (and including, for this purpose, any and all shares of Common Stock
issued or issuable upon conversion of the Company’s convertible preferred stock,
but specifically excluding, for this purpose, any then outstanding options and
warrants).

“Sale of the Company” means:

 

  (i)

a merger or consolidation in which (A) the Company is a constituent party or
(B) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation, except any
such merger or consolidation involving the Company or a subsidiary in which the
shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation, at least a majority, by voting power, of the capital
stock of (1) the

 

9



--------------------------------------------------------------------------------

  surviving or resulting corporation or (2) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation (provided that, for the purpose of this clause (i) all
shares of Common Stock issuable upon exercise of options or warrants outstanding
immediately prior to such merger or consolidation or upon conversion of
convertible securities immediately prior to such merger or consolidation shall
be deemed to be outstanding immediately prior to such merger or consolidation
and, if applicable, converted or exchanged in such merger or consolidation on
the same terms as the actual outstanding shares of Common Stock are converted or
exchanged);

 

  (ii) any transaction or series of related transactions to which the Company is
a party in which in excess of fifty percent (50%) of the Company’s voting power
is transferred such that the stockholders of the Company immediately prior to
the transaction or series of related transactions do not own a majority of the
voting power of the surviving or acquiring entity following such transaction or
series of transactions; other than any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof; or

 

  (iii) the sale, lease, transfer, exclusive license (other than an exclusive
license that is approved by the Board of Directors), or other disposition, in a
single transaction or series of related transactions, by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
and its subsidiaries taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more subsidiaries of the Company if substantially
all of the assets of the Company and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license (other than an exclusive license that is approved by the Board
of Directors) or other disposition is to a wholly owned subsidiary of the
Company.

12.11 The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

12.12 All certificates representing the Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows: “The shares represented by this certificate are subject to restrictions
set forth in a Stock Option Agreement dated as of                           , a
copy of which Agreement is available for inspection at the offices of the
Company or will be made available upon request.”

 

10



--------------------------------------------------------------------------------

  13. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by the Plan or this
Option Agreement obligated to continue the Participant as an Employee, director
or Consultant of the Company or an Affiliate; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of the Option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (iv) all determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Company; (v) the Participant’s participation in the Plan is voluntary; (vi) the
value of the Option is an extraordinary item of compensation which is outside
the scope of the Participant’s employment or consulting contract, if any; and
(vii) the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

  14. IF OPTION IS INTENDED TO BE AN ISO.

If this Option is designated in the Stock Option Grant Notice as an ISO so that
the Participant (or the Participant’s Survivors) may qualify for the favorable
tax treatment provided to holders of Options that meet the standards of
Section 422 of the Code then any provision of this Agreement or the Plan which
conflicts with the Code so that this Option would not be deemed an ISO is null
and void and any ambiguities shall be resolved so that the Option qualifies as
an ISO. The Participant should consult with the Participant’s own tax advisors
regarding the tax effects of the Option and the requirements necessary to obtain
favorable tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements.

Notwithstanding the foregoing, to the extent that the Option is designated in
the Stock Option Grant Notice as an ISO and is not deemed to be an ISO pursuant
to Section 422(d) of the Code because the aggregate Fair Market Value
(determined as of the Date of Option Grant) of any of the Shares with respect to
which this ISO is granted becomes exercisable for the first time during any
calendar year in excess of $100,000, the portion of the Option representing such
excess value shall be treated as a Non-Qualified Option and the Participant
shall be deemed to have taxable income measured by the difference between the
then Fair Market Value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.

Neither the Company nor any Affiliate shall have any liability to the
Participant, or any other party, if the Option (or any part thereof) that is
intended to be an ISO is not an ISO or for any action taken by the
Administrator, including without limitation the conversion of an ISO to a
Non-Qualified Option.

 

  15. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION OF AN ISO.

If this Option is designated in the Stock Option Grant Notice as an ISO then the
Participant agrees to notify the Company in writing immediately after the
Participant makes a

 

11



--------------------------------------------------------------------------------

Disqualifying Disposition of any of the Shares acquired pursuant to the exercise
of the ISO. A Disqualifying Disposition is defined in Section 424(c) of the Code
and includes any disposition (including any sale) of such Shares before the
later of (a) two years after the date the Participant was granted the ISO or
(b) one year after the date the Participant acquired Shares by exercising the
ISO, except as otherwise provided in Section 424(c) of the Code. If the
Participant has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

  16. NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, or by email addressed as follows:

If to the Company:

Synlogic, Inc.

200 Sidney Street

Cambridge, MA 02139

Attention: Chief Financial Officer

If to the Participant at the address set forth on the Stock Option Grant Notice
or such address as the Company may then have in its records for the Participant
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

  17. GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to its internal principles
governing the conflict of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in the Commonwealth of Massachusetts and agree that such litigation
shall be conducted in the state courts of Suffolk County, Massachusetts or the
federal courts of the United States for the District of Massachusetts.

 

  18. BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

12



--------------------------------------------------------------------------------

  19. ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

  20. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

  21. WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

  22. DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) to the extent permitted by law waives any data privacy rights
he or she may have with respect to such information; and (iii) authorizes the
Company and each Affiliate to store and transmit such information in electronic
form for the purposes set forth in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Unregistered Shares]

To: Synlogic, Inc.

Ladies and Gentlemen:

I hereby exercise my Stock Option to purchase                  shares (the
“Shares”) of the common stock, $0.0001 par value, of Synlogic, Inc. (the
“Company”), at the exercise price of $[            ] per share, pursuant to and
subject to the terms of that certain Stock Option Agreement between the
undersigned and the Company dated [            ], 20[    ].

I am aware that the Shares have not been registered under the Securities Act of
1933, as amended (the “1933 Act”), or any state securities laws. I understand
that the reliance by the Company on exemptions under the 1933 Act is predicated
in part upon the truth and accuracy of the statements by me in this Notice of
Exercise.

I hereby represent and warrant that (1) I have been furnished with all
information which I deem necessary to evaluate the merits and risks of the
purchase of the Shares; (2) I have had the opportunity to ask questions
concerning the Shares and the Company and all questions posed have been answered
to my satisfaction; (3) I have been given the opportunity to obtain any
additional information I deem necessary to verify the accuracy of any
information obtained concerning the Shares and the Company; and (4) I have such
knowledge and experience in financial and business matters that I am able to
evaluate the merits and risks of purchasing the Shares and to make an informed
investment decision relating thereto.

I hereby represent and warrant that I am purchasing the Shares for my own
personal account for investment and not with a view to the sale or distribution
of all or any part of the Shares.

I understand that because the Shares have not been registered under the 1933
Act, I must continue to bear the economic risk of the investment for an
indefinite time and the Shares cannot be sold unless the Shares are subsequently
registered under applicable federal and state securities laws or an exemption
from such registration requirements is available.

I agree that I will in no event sell or distribute or otherwise dispose of all
or any part of the Shares unless (1) there is an effective registration
statement under the 1933 Act and applicable state securities laws covering any
such transaction involving the Shares or (2) the Company receives an opinion of
my legal counsel (concurred in by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

 

Exhibit A-1



--------------------------------------------------------------------------------

I consent to the placing of a legend on my certificate for the Shares stating
that the Shares have not been registered and setting forth the restrictions on
transfer contemplated hereby and to the placing of a stop transfer order on the
books of the Company and with any transfer agents against the Shares until the
Shares may be legally resold or distributed without restriction.

I understand that at the present time Rule 144 of the Securities and Exchange
Commission (the “SEC”) may not be relied on for the resale or distribution of
the Shares by me. I understand that the Company has no obligation to me to
register the sale of the Shares with the SEC and has not represented to me that
it will register the sale of the Shares.

I understand the terms and restrictions on the right to dispose of the Shares
set forth in the 2017 Stock Incentive Plan and the Stock Option Agreement, both
of which I have carefully reviewed. I consent to the placing of a legend on my
certificate for the Shares referring to such restriction and the placing of stop
transfer orders until the Shares may be transferred in accordance with the terms
of such restrictions.

I have considered the Federal, state and local income tax implications of the
exercise of my Option and the purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:

 

 

Please issue the Shares (check one):

☐  to me; or

☐  to me and                                 , as joint tenants with right of
survivorship

and mail the certificate to me at the following address:

 

 

 

 

 

 

 

Exhibit A-2



--------------------------------------------------------------------------------

My mailing address for shareholder communications, if different from the address
listed above is:

 

 

 

 

 

 

 

Very truly yours,  

 

Participant (signature)  

 

Print Name  

 

Date  

 

Social Security Number

 

Exhibit A-3



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Shares Registered in the United States]

To: Synlogic, Inc.

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

Ladies and Gentlemen:

I hereby exercise my Stock Option to purchase                    shares (the
“Shares”) of the common stock, $0.0001 par value, of Synlogic, Inc. (the
“Company”), at the exercise price of $                 per share, pursuant to
and subject to the terms of that Stock Option Grant Notice dated
                              , 20[    ].

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:

 

 

Please issue the Shares (check one):

☐  to me; or

☐  to me and                                 , as joint tenants with right of
survivorship,

at the following address:

 

 

 

 

 

 

 

Exhibit B-1



--------------------------------------------------------------------------------

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

 

 

 

 

 

Very truly yours,  

 

        Participant (signature)  

 

        Print Name  

 

        Date  

 

        Social Security Number

 

Exhibit B-2